Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0197794 to Gu (“Gu”). Regarding claim 8 and 10, Gu discloses a vehicle including a first battery and second battery each mounted on the vehicle and connected in parallel. The first battery pack includes a relay on the load side thereof that may be switched in order to control whether or not discharge to the load is allowed. Gu at Figure 8.  The Office finds that provision of multiple relays for redundancy in case of failure of the first relay is per se obvious. MPEP 2144.04(V1)(B).
Gu at Figure 9.
Further regarding claims 11 and 13, the second battery connects to a second relay via its own line which controls whether or not power from the second battery may be discharged to the load. As above, provision of a plurality of relays is found to be per se obvious.
Further regarding claim 12, although Gu does not disclose the specific type of relays used, the Office finds that use of any common relay, including a latching relay, is considered to be nothing more than the use of a commonly known structure for its intended purpose to achieve a predictable result.
Response to Arguments
Applicant's arguments filed December 16, 2021, have been fully considered but they are not persuasive. Applicant alleges that the relay shown in Figure 8 of Gu is not a bidirectional power converter.  Applicant, however, ignores Figure 9 and the discussion of Figure 9 at paragraphs [0081]-[0083] that disclose a power converted that works both in the direction of receiving charge, and in the direction of discharge, and that can be used to provide charge from one battery to another, thereby balancing the charge of those batteries.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/WYATT P MCCONNELL/Examiner, Art Unit 1727